Citation Nr: 1603481	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection to hypertension.

2.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as due to exposure to fuel fumes.

3.  Entitlement to an effective date earlier than November 8, 2014, for the award of a 100 percent disability rating for a psychiatric disability, to include bipolar I disorder with panic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The Board remanded the appeal for further development in January 2014.  In the remand, the Board noted that it was unclear exactly what the Veteran was claiming with respect to the disability he described as "shortness of breath" because at times he referred to a respiratory disability (claimed as secondary to exposure to fuel fumes) and at times he appeared to relate shortness of breath to a psychiatric disability, implying that is was related to panic attacks of some sort.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.

In order to frame the issue in the manner most favorable to the Veteran, the Board determined that the Veteran was claiming both a psychiatric disability and a respiratory disability manifested by shortness of breath/panic attacks.  Thus, the Board characterized the issues as entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as due to exposure to fuel fumes, and entitlement to service connection for a psychiatric disability (other than the currently service-connected bipolar disorder) manifested by shortness of breath and/or panic attacks.

In an October 2014 rating decision, the Appeals Management Center (AMC) granted service connection for panic disorder.  Thus, the benefit concerning the issue of entitlement to service connection for a psychiatric disability (other than the currently service-connected bipolar disorder) manifested by shortness of breath and/or panic attacks was granted in full.  However, in the October 2014 rating decision, the AMC also rated the panic disorder issue in conjunction with the already service-connected bipolar issue, which is permissible under Clemons.  In March 2015, the RO granted a 100 percent rating for bipolar I disorder with panic disorder, and the Veteran disagreed with the effective date of that rating.  Consequently, the issue of entitlement to an effective date earlier than November 8, 2014, for the award of a 100 percent rating for a psychiatric disability, to include bipolar I disorder with panic disorder, is currently before the Board.

Since an October 2014 supplemental statement of the case, additional evidence, to include treatment records, has been associated with the Veteran's claims file.  The Veteran waived initial RO consideration of the additional evidence in a November 2014 written statement.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for hypertension and an earlier effective date for the award of a 100 percent rating for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a respiratory disability manifested by shortness of breath.



CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disability manifested by shortness of breath have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Board notes that actions requested in the January 2014 remand instructions have been undertaken, to include requesting records and a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further actions are necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was provided a VA examination in November 2008 and, in accordance with the January 2014 remand instructions, he was provided another VA examination in March 2014.  In the January 2014 remand, the Board found the November 2008 VA examination report to be inadequate.  However, the March 2014 VA examination report is adequate as it is based upon consideration of the Veteran's history, describes the Veteran's shortness of breath in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.  The Board notes that service personnel records are requested in the remand section below, but because there is no indication that such records would be relevant to the issue pertaining to a respiratory disability manifested by shortness of breath, the Board finds that the Veteran is not prejudiced by proceeding with adjudication of that issue.  Thus, VA's duty to assist has been met.

Furthermore, in January 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ noted the issue currently being decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt he has a respiratory condition manifested by shortness of breath that should be service-connected.  The undersigned made several inquiries as to the facts concerning the Veteran's condition, including questions designed to determine if VA had all relevant records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran contends that he has a respiratory condition manifested by shortness of breath that is related to service, to include exposure to fuel fumes.

Review of the Veteran's STRs show that the Veteran had a questionable assessment of asthma and a diagnosed upper respiratory infection.  See STR dated October 10, 2001.  Additionally, the STRs show that the Veteran reported use of an albuterol MDI (metered dose inhaler) which was "just fine."  See STR dated September 26, 2002.

As is mentioned above, the Veteran was afforded a VA examination in November 2008, but the Board found that the opinion was inadequate because the examiner did not address the asthma noted in the STRs.  The Board notes, however, that the examiner reported that there was no pathology detected regarding a respiratory condition or the Veteran's complaints of shortness of breath.

At the March 2014 VA examination, the VA examiner opined that it is less likely than not that the Veteran has a current respiratory disability, to include asthma, manifested by shortness of breath.  The examiner indicated that the Veteran's claims file was reviewed, to include imaging studies that did not indicate a respiratory disability manifested by shortness of breath.  After performing a physical examination, the examiner offered the following rationale for the opinion: the Veteran takes no medications for a respiratory disability, has no care or treatment and has no symptoms of a respiratory disability, no clinical symptoms occur, and intermittent episodes of shortness of breath are vague and can be related to many things.  Additionally, the examiner reported that PFTs (pulmonary functions tests) would not have changed this opinion.

The Board notes that VA treatment records do not indicate the presence of a respiratory disability manifested by shortness of breath.  Instead, the record shows that the Veteran answered no when asked if he has been prescribed or used an inhaler (see January 1, 2005, report of medical history) and that the Veteran has denied having asthma and has had normal chest x-rays (see VA treatment record dated November 19, 2008).

Importantly, in a March 2014 examination report provided for the Veteran's psychiatric disability, the examiner stated that the Veteran's shortness of breath is related to his panic disorder for which is service connected.

The Veteran, as a layperson without medical expertise, is not competent to render a medical diagnosis regarding a respiratory disability manifested by shortness of breath, due to fuel fume exposure or otherwise.  This type of medical finding is within the province of a trained medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the record shows that the Veteran has specifically denied having asthma, and no treatment provider has specifically contradicted the March 2014 psychiatric examiner's opinion that the Veteran's shortness of breath is a symptom of his panic disorder and not of an underlying respiratory disorder.

In the absence of proof of a present disability, there can be no valid claim, and a respiratory disability manifested by shortness of breath has not been shown in this case.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Consequently, service connection is not warranted for respiratory disability manifested by shortness of breath.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disability manifested by shortness of breath, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a respiratory disability manifested by shortness of breath is denied.


REMAND

Regarding the hypertension issue, the Veteran contends that he was in service when he first started having an issue with hypertension.  See Board hearing transcript at 9.  In a clinical record dated January 10, 2005, a physician made a note indicating that the Veteran's blood pressure was under fair control on current medication.  Additionally, at the Board hearing the Veteran testified that he was medically discharged while active in the Reserve in 2005 (see Board hearing transcript at 10-11).  The Board notes that the Veteran's claims file includes a medical record dated February 10, 2005, indicating that the Veteran does not meet medical retention standards, at least in part, due to "hypertension on medication."

The Board finds that the Veteran's service personnel records appear to be incomplete, are relevant to the hypertension issue on appeal, and should be obtained on remand.  Service personnel records should be obtained in order to clarify the Veteran's periods of active service, to include any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Specifically, service personnel records dating from 2003 to 2005 or 2006 (see Board hearing transcript at 13) should be obtained in order to clarify the Veteran's periods of active service, to include any periods ACDUTRA and INACDUTRA.

Furthermore, in a December 2015 written brief, the Veteran's representative asserted that the Veteran's hypertension is related to the Veteran's service-connected psychiatric disability.  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to address the records requested above, if any, and the theory of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the issue of entitlement to an effective date earlier than November 8, 2014, for the award of a 100 percent disability rating for a psychiatric disability, to include bipolar I disorder with panic disorder, the RO granted that rating in the March 2015 rating decision.  The Veteran submitted an April 2015 claim form indicating his disagreement with the effective date, and thus, the Board construes that form as a timely submitted notice of disagreement.  Because the claims file does not contain any statement of the case (SOC) addressing the effective date issue, the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In light of the remand, relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Request the Veteran's service personnel records, dating from 2003 to 2005 or 2006, from official sources, to include any periods of ACDUTRA and INACDUTRA.  If the requested records are not obtainable, the claims file should be documented as such, and the Veteran should be notified of the inability to obtain the records.

3.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA examination for the Veteran's hypertension.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.	Indicate whether or not the Veteran has a current diagnosis of hypertension.

b.	If current hypertension is found, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include consideration of any relevant Reserve service and the medical record dated February 10, 2005, indicating that the Veteran does not meet medical retention standards, at least in part, due to "hypertension on medication."  The examiner should explain the medical basis for the conclusions reached.

c.	If not found to be directly related to service, then the examiner should opine as to whether any hypertension is caused by the service-connected psychiatric disability, to consider the evidence submitted by the Veteran's representative in December 2015.  The examiner should explain the medical basis for the conclusions reached.

d.	If not caused by the service-connected psychiatric disability, then the examiner should opine as to whether any hypertension has been permanently worsened beyond normal progression (aggravated) by the service-connected psychiatric disability.  If the examiner finds that hypertension is aggravated by the Veteran's service-connected psychiatric disability, then the examiner must establish the baseline level of disability of hypertension prior to aggravation by the psychiatric disability.  The examiner should explain the medical basis for the conclusions reached.

4.  Issue an SOC that addresses the issue of entitlement to an effective date earlier than November 8, 2014, for the award of a 100 percent disability rating for a psychiatric disability, to include bipolar I disorder with panic disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

5.  After the development requested above has been completed, readjudicate the claim of entitlement to service connection for hypertension.   If the benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


